Exhibit SALIENT FEATURES OF THE LACLEDE GROUP, INC. DEFERRED INCOME PLAN FOR DIRECTORS AND SELECTED EXECUTIVES (January 1, 2005) Purpose of Plan To further the long-term growth and earnings of the Laclede Gas Company (“Gas”), Gas adopted the Deferred Income Plan and Deferred Income Plan II, which benefits earned and vested thereunder as of December31,2004 are not subject to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (the “Grandfathered Plans”).As a result of the enactment of Code Section 409A, The Laclede Group, Inc. (the “Company”) adopted, as of January1,2005, The Laclede Group, Inc. Deferred Income Plan (the “Group Plan”), which governs amounts earned and vested on January1,2005 and thereafter.Effective as of January1,2005, no additional amounts shall be deferrable to the Grandfathered Plans.Unless otherwise stated, all references herein to the “Plan” shall mean this “Group Plan.” The Plan is designed to enhance the value of current compensation paid to such individuals by permitting a portion of such compensation to be deferred with such deferrals forming the basis for attractive benefits upon retirement or death or disability before retirement. Plan Year A Plan Year shall be a calendar year and all Participants (regardless of whether they are Officers, other key executives, or non-employee Directors) shall be eligible to make deferrals. Applicability The Plan will be made available to the Company’s Directors and Officers as well as selected key executives of the Company and Gas (and such other Affiliates that adopt the Plan) at a salary level of 9, 10 or 11 (hereinafter known as grade level 15 or higher) for the respective periods described herein (“Participants”).It is intended that the Plan constitute an unfunded deferred compensation arrangement for the benefit of a select group of management or highly compensated employees (and other service providers) of the Company and its designated subsidiaries and affiliates for purposes of the federal income tax laws and the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and all documents, agreements or instruments made or given pursuant to the Plan shall be interpreted so as to effect such intent. For purposes of the Plan, “Affiliate” shall mean (i)any person or entity that directly or indirectly controls, is controlled by or is under common control with the Company and/or (ii)to the extent provided by the Company’s Compensation Committee, any person or entity in which the Company has a significant interest.The term “control” (including, with correlative meaning, the terms “controlled by” and “under common control with”), as applied to any person or entity, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such person or entity, whether through the ownership of voting or other securities, by contract or otherwise; provided, however, with respect to any deferrals subject to Section 409A of the Code, the term “Affiliate” shall mean any member of the Company’s control group within the meaning of U.S.
